Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule prohibiting inmates from using controlled substances after a sample of his urine twice tested positive for the presence of cannabinoids. To the extent that petitioner raises a substantial evidence issue herein, we find that the misbehavior *681report, together with the positive results of the urinalysis tests and the hearing testimony, constitute substantial evidence to support the charge of drug use (see, Matter of Pollard v Duncan, 274 AD2d 720). Contrary to petitioner’s assertions, the evidence sufficiently demonstrated that the drug testing was performed in accordance with applicable procedures and the chain of custody was adequately established (see, 7 NYCRR 1020.4 [e]; Matter of Terry v Goord, 272 AD2d 701). We have examined petitioner’s remaining contentions and find them to be either unpreserved for our review or lacking in merit.
Cardona, P. J., Crew III, Spain, Carpinello and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.